Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 27, 2018

                                        No. 04-18-00240-CV

                       IN THE INTEREST OF R.L.L. III, et al., Children,

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016PA02373
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
        This is an accelerated appeal from a trial court’s order terminating appellant’s (Mother’s)
parental rights to her children. Pursuant to our order dated June 28, 2018, appellant’s brief was due
on or before July 18, 2018. On July 18, 2018, appellant filed a second motion requesting a fourteen
(14) day extension of time to file her brief. In her motion, appellant stated she did not receive notice
that an order of termination from the de novo hearing was signed and entered by the trial court.
Appellant further stated she filed a request with the district clerk to supplement the record with a
copy of “the missing order.”

         We therefore ordered the district clerk to file a supplemental clerk’s record containing the
referring court’s order relating to the de novo proceeding in this court on or before August 6, 2018.
In that order, we further advised appellant that her brief would be due twenty (20) days after a copy
of the supplemental clerk’s record containing a de novo order was filed. On July 19, 2018, the
district clerk filed a supplemental clerk’s record with a copy of an order from the de novo hearing
signed on June 28, 2018. Accordingly, we ORDER the appellate deadlines reinstated and ORDER
appellant to file her brief in this court on or before August 8, 2018.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court